Citation Nr: 0419957	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
status post excision thyroglossal duct cyst, anterior neck, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


REMAND

In April 2002, the veteran attempted to reopen a previously 
denied claim for service connection for status post excision 
of a cyst in his throat.  In June 2002, VA sent the veteran a 
letter notifying him of VA's duties to notify and assist.  In 
explaining what the evidence must show to establish 
entitlement, the letter explained the elements of service 
connection, but failed to include the elements necessary to 
reopen a claim, in particular the standard for new and 
material evidence.  A decision was reached on the merits of 
the claim by rating decision in June 2002.  The veteran filed 
a timely notice of disagreement.  In December 2002, the RO 
issued a statement of the case (SOC), which addressed the 
merits of the claim, but ultimately declined to reopen the 
claim because no new and material evidence had been 
submitted.  The SOC set out the standard for new and material 
evidence for claims to reopen; however, the standard cited 
was incorrect.  In August 2001, the applicable regulations 
were amended, changing the standard to be applied to claims 
submitted after that date, such as the claim currently on 
appeal.  Therefore, the statement of the case issued the 
veteran was in error with respect to the proper standard for 
new and material evidence.   Because the veteran has not been 
notified of the regulation by which his claim will be 
adjudicated, this claim must be remanded.

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO must notify the veteran of VA's 
duties under the Veterans' Claims Assistance 
Act of 2000, and in particular should explain 
the standard for new and material evidence 
for claims to reopen which were submitted to 
the RO after August 2001.  This letter should 
also request the veteran to "provide any 
evidence in [his] possession that pertains to 
the claim."  See 38 C.F.R. § 3.159(b).

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the appellant unless he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



